Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTIONThis action is in response to the application filed on 12/18/2019.Claims 1-7 have been examined.
                                             Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by HWANG et al. (US 2018/0006864).
As of claim 1, HWANG discloses a user terminal comprising: a transmission section that transmits a UL signal (para [00710081] discloses UE transmits uplink control information, para [0073] discloses Uplink data transmitted and para [0081] Uplink Reference Signal which corresponds to transmits UL signal); and a control section that decides a number of sequences equal to or less than a defined overall number of sequences based on information and/or a sequence length notified from a base station (para [0017] [0185] [FIG. 14] DMRS sequences having length M,  (=a number of sequences less than a defined overall number of sequences), and controls the transmission of the UL signal to which a sequence number selected from the number of sequences has been applied (para [0017] discloses transmitting the selected DMRS sequence by mapping the selected DMRS sequence to the M number of subcarriers corresponds to controls the UL signal transmission to which a sequence number selected from the number of sequences has been applied). 

As of claim 5, HWANG discloses a radio communication method of a user terminal comprising: a step of transmitting a UL signal (para [00710081] discloses UE transmits uplink control information, para [0073] discloses Uplink data transmitted and para [0081] Uplink Reference Signal which corresponds to transmits UL signal); and 
a step of deciding a number of sequences equal to or less than a defined overall number of sequences based on information and/or a sequence length notified from a base station (para [0017] [0185] [FIG. 14] DMRS sequences having length M, when an uplink signal is transmitted through a sub -PRB including M number of subcarriers which is less than 12 subcarriers (=a number of sequences less than a defined overall number of sequences), and controlling the transmission of the UL signal to which a sequence number selected from the number of sequences has been applied (para [0017] discloses transmitting the selected DMRS sequence by 

As of claim 2, rejection of claim 1 cited above incorporate herein, in addition HWANG discloses when the number of sequences is smaller than the overall number of sequences, the control section uses a sequence of a smaller sequence number than a reference sequence number among the overall sequences (para [0161] discloses the number of DMRS sequences be configured depending on M value, that M value is less than a specific value which corresponds to sequences is smaller than the overall number of sequences).

As of claim 3, rejection of claim 2 cited above incorporate herein, in addition HWANG discloses when information related to the number of sequences is not notified from the base station, the control section assumes that the overall sequences are applicable, and controls the transmission of the UL signal (para [0166] discloses a DMRS sequence of which length is 12 (=overall sequences) is transmitted for transmitting a PUSCH (=transmission of the UL signal).

As of claims 4, 6 and 7, rejection of claim 1, 2 and 3 cited above incorporate herein, in addition HWANG discloses the control section determines the sequence number based on at least one of a cell identifier, a PRB number used for the transmission of the UL signal, a symbol number and a beam index (para [0166] 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547.  The examiner can normally be reached on M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/FAHMIDA S CHOWDHURY/Examiner, Art Unit 2471